Citation Nr: 0816383	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-10 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus. 

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the right great toe.

4.  Entitlement to service connection for a fungal infection 
of the feet.

5.  Entitlement to service connection for a rash of the groin 
and buttocks.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
impotence, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  The veteran also served various periods of 
active duty for training (ACDUTRA) during National Guard 
service and was recalled to active duty from September 28 to 
October 15, 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran offered testimony at a Decision Review Officer 
(DRO) hearing at the RO in October 2006.  A transcript of the 
testimony offered at this hearing has been associated with 
the record.  

The issues of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, service connection for a fungal infection 
of the feet, service connection for rash of the groin, and 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for impotence, to include as secondary to service-
connected diabetes mellitus are being remanded and are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus is 
treated with an oral hypoglycemic agent and dietary 
restriction; there is no evidence that it is medically 
necessary for the veteran to avoid strenuous occupational and 
recreational activities.  

2.  The veteran does not have peripheral neuropathy of the 
right great toe.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

2.  Service connection for peripheral neuropathy of the right 
great toe is not established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

With respect to the claim of service connection decided 
herein, although the notice provided in January 2005, prior 
to the initial adjudication of these claims, did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to that condition.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 
Vet. App. at 49.

In a January 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected disability, the evidence must show that his 
condition "had gotten worse."  The letter also explained 
that VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The July 2005 rating 
decision explained the criteria for the next higher 
disability rating available for the veteran's service-
connected diabetes mellitus under the applicable diagnostic 
code.  The April 2006 statement of the case provided the 
appellant with the applicable regulations relating to 
disability ratings for his service-connected disability, as 
well as the requirements for an extraschedular rating under 
38 C.F.R. § 3.321(b).  A March 2006 letter also informed the 
veteran of the information and evidence necessary to 
establish a disability evaluation ranging from zero to 100 
percent based upon the rating schedule as well as of the 
criteria used to determine effective dates.  Dingess, 19 Vet. 
App. at 473.  Moreover, the record shows that the appellant 
was represented by a state Veteran's Service Organization and 
its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his increased rating claim, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489 

VA has obtained all available service medical records, 
assisted the veteran in obtaining evidence, afforded the 
veteran physical examinations, obtained medical opinions as 
to the etiology and severity of disabilities and afforded the 
veteran the opportunity to give testimony before a DRO.  

The Board recognizes that not all of the veteran's National 
Guard records have been associated with the claims file.  The 
RO has made numerous requests of the Texas Army National 
Guard to supply all available medial records associated with 
the veteran's National Guard service, to no avail.  The RO 
has made a formal finding that these records are unavailable.  
As such, the Board has a heightened duty to explain its 
findings and conclusions and to carefully consider the 
benefit-of-the- doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the 
above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's diabetes mellitus is currently evaluated as 20 
percent disabling under Diagnostic Code 7913.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities is rated 40 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling.  Note (1) to Diagnostic Code 7913 provides that 
compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating (under Diagnostic Code 7913).  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  Note (2) 
provides that, when diabetes mellitus has been conclusively 
diagnosed, the adjudicator is not to request a glucose 
tolerance test solely for rating purposes.  38 C.F.R. § 
4.119, Diagnostic Code 7913 (2007).

The veteran filed a claim for increase in November 2004.  

Upon VA examination in September 2003, the veteran treated 
his diabetes mellitus by controlling his diet and taking an 
oral hypoglycemic twice daily.  He had never had ketoacidosis 
or hypoglycemic reactions.  There were no restrictions on his 
activities.  He had no complications attributable to diabetes 
mellitus.  Type 2 diabetes, requiring oral medication, was 
diagnosed.  The examiner reviewed the claims file in 
conjunction with this examination.  

In March 2005, the veteran once again received a VA 
examination to address the severity of his diabetes mellitus.  
The veteran had never experienced ketoacidosis or 
hypoglycemic reactions.  The veteran was not then on a 
restricted diet, but was advised to see a dietician, having 
gained 20 pounds.  He was taking oral hypoglycemic agents.  
The veteran reported a mild impact on his activities, but 
offered no specifics.  There were no restrictions on his 
activities.  Type 2 diabetes mellitus, adult onset, non-
insulin dependent, stable, was diagnosed.  Also diagnosed was 
preexisting hypertension.  The examiner reviewed the claims 
file in conjunction with this examination. 

At his October 2006 DRO hearing, the veteran stated that he 
recalled that his sugar level had gone up, but that he had 
not had lab work for a while.  At the time, he described 
taking oral medication for his diabetes mellitus and denied 
insulin injection.  He explained that he had never been told 
to regulate his activities and that at the time he was 
dieting and exercising.  Private medical records from Mark 
Nugent, M.D. confirm the veteran's testimony.  

An evaluation in excess of 20 percent is not warranted for 
the veteran's diabetes mellitus.  In order to establish a 
higher rating, the evidence must show that this condition 
requires insulin, restricted diet, and regulation of 
activities.  Throughout the course of this claim and appeal, 
the veteran has only taken an oral hypoglycemic agent and 
restricted his diet, albeit with irregularity, but has not 
had any regulation of activities.  The evidence does not show 
that it is medically necessary for the veteran to avoid 
strenuous occupational and recreational activities.  Camacho 
v. Nicholson, 21 Vet. App. 360 (2007).  Thus, the criteria 
for a 40 percent rating have not been met.   

Service Connection Claim

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records are silent with respect 
to diagnosis of peripheral neuropathy.  His separation 
examination dated in September 1969 revealed a normal 
neurologic system and lower extremities. 

The veteran's September 2003 and March 2005 VA examinations 
do not contain diagnosis of peripheral neuropathy, to include 
as due to diabetes mellitus.  The March 2005 VA examiner 
noted a history of sensory symptoms in both great toes one 
month prior that lasted 3 to 4 weeks and resolved.  There was 
then no objective clinical evidence of peripheral sensory or 
motor neuropathy.  

Private treatment records from Seton Southwest and Dr. Nugent 
show that in October 2004 the veteran complained of numbness 
and tingling in the right great toe.  These records show 
diagnosis of neuritis of the right great toe due to fractured 
second digit malalignment.  They do not attribute this 
diagnosis to diabetes mellitus.  

At his October 2006 DRO hearing, the veteran complained of 
loss of sensation In his feet and described that this 
condition started after he was first diagnosed as having 
diabetes.  He also stated that he had never broken this toe.

Service connection for peripheral neuropathy is not 
warranted.  The veteran is not currently diagnosed as having 
peripheral neuropathy of the right great toe.  In the absence 
of a currently diagnosed disability, service connection 
cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  The Board acknowledges the veteran's complaints 
of numbness, but finds his testimony insufficient to render a 
diagnosis.  See Espiritu, 2 Vet. App. at 495.  Accordingly, 
the claim must be denied.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus is denied. 

Entitlement to service connection for peripheral neuropathy 
of the right great toe is denied.


REMAND

With regard to hypertension, the veteran's service medical 
records from his first period of active duty are silent with 
respect to a diagnosis of hypertension.  His separation 
examination dated in September 1969 contains a blood pressure 
reading of 110/70.  It also shows that the veteran's vascular 
system was normal at the time.  

At a September 2003 VA examination, the veteran reported 
having been diagnosed as having hypertension about 5 to 7 
years prior to the examination, i.e. in approximately 1996 
through 1998.  Examination also showed that the veteran was 
diagnosed as having type 2 diabetes in August 2003.  

In September 2004, the veteran's National Guard Unit was 
activated for service.  In October 2004 the veteran was 
released from active duty due to physical disability, namely, 
uncontrolled hypertension.  At his October 2006 DRO hearing, 
the veteran stated that he believed that his hypertension was 
related to his service-connected diabetes mellitus, including 
through aggravation.  

VA examinations conducted in connection with the evaluation 
of the service-connected diabetes mellitus have noted 
hypertension and the fact that hypertension can be a 
complication of diabetes mellitus, but have not included an 
opinion specific to this case.  Given the veteran's release 
from active duty due to hypertension and his contentions that 
hypertension may be aggravated by the service-connected 
diabetes mellitus, an examination, to include a medical 
opinion, is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran is claiming that he incurred a chronic fungal 
infection of the feet and a chronic rash of the groin and 
buttocks, in service, particularly during his service in 
Vietnam.  His service medical records show diagnosis of 
athlete's foot and jungle rot of the feet in service.  He has 
testified that this condition has persisted to present day.  
Similarly, he has competently testified to incurring a rash 
of the groin and buttocks in service that has persisted to 
present day.  However, there is no current medical evidence 
pertaining to diagnosis and etiology of these disorders.  A 
lay person is competent to report observable symptomatology 
of an injury or illness.  See Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007).  Nonetheless, a diagnosis by a medical 
professional is necessary in this case.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Because 
there is insufficient medical evidence to decide the claims 
on appeal and the low threshold of a suggestion of a nexus 
between the claimed disorders and service has been met, the 
Board finds that the veteran should be afforded a VA 
examination to address his claims.  38 C.F.R. § 3.159(c)(4); 
McLendon, supra.  

Service connection for impotence was been denied by the RO in 
an August 2004 rating decision.  In the July 2005 rating 
action on appeal, the RO determined that new and material 
evidence had not been submitted to reopen that claim.  The 
Board notes that it does not appear that the veteran filed a 
claim to reopen (his November 2004 claim did not reference 
impotence).  Nevertheless, the veteran has perfected an 
appeal from the RO's decision to not reopen the claim.  

There are specific notice requirements with respect to claims 
to reopen.  VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial 
in the prior decision and to provide the claimant with a 
notice letter that describes what evidence would be necessary 
to substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
veteran has not been provided with proper notice as to the 
evidence and information that is necessary to reopen his 
claim of entitlement to service connection for impotence, to 
include as secondary to diabetes mellitus.  Thus, a remand is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to comply with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
to include furnishing the veteran with 
appropriate notice informing him of 
evidence and information that is necessary 
to reopen the claim of entitlement to 
service connection for impotence.  In 
preparing the notice, look at the bases 
for the denial in the prior decision and 
provide the claimant with a notice letter 
that describes what evidence would be 
necessary to substantiate those elements 
required to establish service connection 
that were found insufficient in the 
previous denial.

2.  Thereafter, the veteran should be 
afforded a VA examination to address the 
etiology of any diagnosed skin disorders 
of the feet, groin and buttocks.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination. 

Based upon a review of the claims folder 
and a history provided by the veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any diagnosed skin disorders of the feet, 
groin and buttocks, are attributable to 
service.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale.  

3.  Schedule the veteran for appropriate 
VA examination to determine the current 
nature and likely etiology of the 
hypertension.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  

Based on the examination and review of the 
record, the examiner should address the 
following:  

Whether it is at least as likely as not 
that the veteran's hypertension was (1) 
incurred in active duty; or (2) incurred 
in or aggravated beyond the natural 
progression of the disease during the 
September to October 2004 duty; and 

Whether it is at least as likely as not 
that the veteran's hypertension is 
proximately due to, or the result of, the 
service-connected diabetes mellitus.  The 
examiner should also opine as to whether 
it is at least as likely as not that any 
current hypertension is aggravated by the 
veteran's service-connected diabetes 
mellitus. 

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
adjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


